PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/973,719
Filing Date: 8 May 2018
Appellant(s): ResMed Pty Ltd



__________________
Paul T. Bowen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 	The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 21, 23-29, 32-34 and 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Arx (US 6,433,317) in view of Worrell (US 2004/0155020) and Knepler (US 7,182,017).
  Regarding claim 21, as best understood, Arx discloses (Fig. 10A-10B) a humidifier tub (heating element assembly to be used as a container for applications such as cooking Col. 13 lines 51-59) capable of being used for a respiratory apparatus configured to deliver pressurized breathable gas to a patient's airways, the humidifier tub comprising: 
a container (first molded section 512) comprising a base (bottom, horizontal portion of container 512) and a side wall (vertical portion of container 512) defining a reservoir for containing a supply of liquid to be evaporated, the container being made of a first material (container 512 and molded section 514 to be made of different materials, Col. 13 lines 45-46); and 
a heating element (resistance wire 508) molded within the base and/or sidewall of the container (“molded” is conventionally defined as “form out of malleable material” or “give a shape to a malleable material”, so because the heating element 508 is shaped to cover the base and sidewalls of the container within the container (within because the heating element 508 is covered by the sidewalls on the exterior sides), the heating element is interpreted as being molded. Furthermore, the claimed phrase “molded” is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Arx  is silent as to the process used to form the heating element 508 within the base and/or side wall of the container, it appears that the Arx’s product would be the same as that claimed, especially since both appellant’s product and the prior art product is made of polymer material.  See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)), and covered by a layer comprising at least a second material (molded section 514), 
wherein the second material different from the first material (container 512 and layer 514 to be made of different materials, Col. 13 lines 45-46).
In the alternative interpretation that the heating element of Arx is not “molded” within the base and/or sidewall of the container, Worrell teaches (Fig. 14A-14D) a heating assembly comprising a heating element (heating element 26 placed within tool 70,72, see paragraphs [0081] and [0082]) molded within the base and/or sidewall of a container (container 24 molded around heating element 26, paragraph [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Arx to be molded within the base and/or side wall of the container, as taught by Worrell, for the purpose of providing a less labor intensive process of forming the heating assembly (paragraph [0095] Worrell).
Modified Arx does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to interrupt an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer comprising the at least second material of modified Arx to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
Regarding claim 23, modified Arx discloses wherein the heating element is provided on at least the base of the container (see positioning of heating element 508 on inner surface of base of container 512 in Fig. 10A of Arx). 
Regarding claim 24, modified Arx discloses wherein the layer comprising at least the second material further covers a substantial portion of an inner surface of the container (see covering of layer 514 over inner surface of container 512 in Fig. 10A of Arx).
Regarding claim 25, modified Arx discloses wherein the layer comprising at least the second material is molded over at least the heating element (layer 514 is fixed over the heating element 508 of Arx). The claimed phrase “molded over” is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Arx  is silent as to the process used to form the layer 514 over heating element 508, it appears that the Arx’s product would be the same or similar as that claimed, especially since both appellant’s product and the prior art product is made of polymer material.  See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
 Regarding claim 26, modified Arx discloses wherein the layer comprising at least the second material is injection-molded (molded sections 512,514 formed by injection molding, Col. 18 lines 14-21 of Arx).
Regarding claim 27, modified Arx discloses the layer comprising at least the second material is molded over an inner surface of the side wall of the container (layer 514 is fixed over inner surface side wall of container 512, see Fig. 10A of Arx). The claimed phrase “molded over” is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Arx  is silent as to the process used to form the layer 514 over side wall of container 512, it appears that the Arx’s product would be the same or similar as that claimed, especially since both appellant’s product and the prior art product is made of polymer material.  See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 28, modified Arx discloses wherein the layer comprising at least the second material covers substantially the entire inner surface of the side wall of the container (see covering of layer 514 over inner surface of sidewall of container 512 in Fig. 10A of Arx).
Regarding claim 29, modified Arx discloses the second material comprises polypropylene (“polypropylene”, Col. 6 line 68 of Arx).
Regarding claim 32, modified Arx discloses the heating element comprises a plug or connector to electrically connect to the heating element (electrical connectors 414 in Fig. 9A, which provides electrical power to the resistance wire, see Col 16 lines 62-68 of Arx).
  Regarding claim 33, modified Arx discloses the tub further a temperature sensor (“thermometer”, Col. 17 line 68 of Arx).
Regarding claim 34, modified Arx discloses the container is injection-molded (container 512 formed by injection molding, Col. 18 lines 14-21 of Arx).
Regarding claim 36, modified Arx discloses the humidifier tub according to claim 21, including wherein the heating element is arranged on an inner surface of the container (see positioning of heating element 508 on inner surface of container 512 in Fig. 10B of Arx) and wherein the layer comprising at least the second material is on the inner surface of the container (see covering of layer 514 over inner surface of container 512 in Fig. 10A of Arx), and the layer comprising at least a second material configured to interrupt an electrical signal indicative of a level of water in the container (Knepler discloses innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Arx does not disclose a method of manufacturing the humidifier tub comprising: 
a) providing a tool for molding the container; 
b) positioning the heating element inside said tool; and 
c) molding the container made of the first material around said heating element, wherein the heating element is arranged on an inner surface of the container; and 
d) molding the second material over at least the heating element on the inner surface of the container in order to provide the layer comprising at least the second material.
However, Worrell teaches (Fig. 14A-14D) a method of manufacturing a heating assembly comprising: 
a) providing a tool (upper mold half 70 and lower mold half 72) for molding the container; 
b) positioning the heating element inside said tool (heating element 26 placed within tool 70,72, see paragraphs [0081] and [0082]); and 
c) molding the container made of the first material (container 24, made of urethane foam) around said heating element (container 24 molded around heating element 26, paragraph [0082]); and 
d) molding the second material (outer member 34, made of leather) over at least the heating element in order to provide the layer comprising at least the second material (outer member 34 positioned within mold halves 70,72 with the molded heating element and is molded over the heating element, paragraph [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the humidifier tub of Arx to include the steps enumerated above, as taught by Worrell, for the purpose of providing a less labor intensive process of forming the heating assembly (paragraph [0095] Worrell).
Regarding claim 37, modified Arx discloses the heating element is arranged on at least the base of the container (see positioning of heating element 508 on inner surface of base of container 512 in Fig. 10A of Arx).
Regarding claim 38, modified Arx discloses molding the container made of the first material comprises injection molding (paragraph [0081] of Worrell).
Regarding claim 39, modified Arx discloses the method further comprises providing a plug or connector (electrical connectors 414 in Fig. 9A of Arx, which provides electrical power to the resistance wire, see Col 16 lines 62-68 of Arx).
Regarding claim 40, modified Arx discloses the second material covers a substantial portion of the inner surface of the side wall of the container in order to provide the layer comprising at least the second material (see covering of layer 514 over inner surface of sidewall of container 512 in Fig. 10A of Arx).

Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arx (or alternatively Arx in view of Worrell), in view of Knepler (US 7,182,017), and further in view of Baer (US 7,049,558).
Regarding claim 30, modified Arx discloses a layer comprising at least the second material that is more thermally conductive than the container (Col. 13 lines 54-58 of Arx), but is silent regarding the dimensions of the layer, and therefore does not disclose the layer is a film having a thickness between 0.01 mm and 1 mm. However, Baer teaches (Fig.1-2) a heating device having a layer (layer 16) comprising at least a second material being a film having a thickness between 0.01 mm and 1 mm (between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm. Layer is a “film” because “film” is conventionally defined as “a thin covering or coating”, so because the layer is thin in thickness, the layer is interpreted to be a film).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of modified Arx to be a film having a thickness between 0.1 mm and 1 mm, as taught by Baer, for the purpose of providing greater heat transfer compared to a thicker material (Col. 4 lines 54-57 Baer).
Regarding claim 31, modified Arx discloses the layer comprising at least the second material is a film having a thickness between 0.05 mm and 0.5 mm (Baer discloses layer 16 is between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arx (or alternatively Arx in view of Worrell) and Knepler (US 7,182,017), and further in view of Padamse (US 6,140,614).
Regarding claim 35, modified Arx discloses a tub, but does not disclose the tub further comprises a lid. However, Padamse teaches (Fig. 1) a electric heating container including a lid (lid 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tub of modified Arx to include a lid, as taught by Padamse, for the purpose of preventing the heat generated to escape to the environment, as well as prevent spillage of contents within the container.
 

Double Patenting
Claims 21, 24, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
This is a provisional nonstatutory double patenting rejection.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
This is a provisional nonstatutory double patenting rejection.

Claim 25-27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
This is a provisional nonstatutory double patenting rejection.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Application 16/432,513 in view of Arx (US 6,433,317) and Knepler (US 7,182,017).
Regarding claim 29, claim 23 of U.S. Patent Application 16/432,513 discloses a second material, but is silent on the material of the second material. However, Arx teaches (Fig. 5) a heater comprises a second material (26), wherein the second material comprises polypropylene (“polypropylene”, Col. 6 line 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the second material of U.S. Patent Application 16/432,513 to include polypropylene as taught by Arx for the purpose of providing an electric insulator polymer that is known to behave well during melting and reforming operations (Col. 6 lines 59-65 Arx).
Claim 23 of U.S. Patent Application 16/432,513 in view of Arx does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).

This is a provisional double patenting rejection. 

Claims 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Application 16/432,513 in view of Baer (US 7,049,558) and Knepler (US 7,182,017).
Regarding claim 30, claim 23 of U.S. Patent Application 16/432,513 discloses a layer of a second material, but is silent regarding the dimensions of the layer, and therefore does not disclose the layer has a thickness between 0.01 mm and 1 mm. However, Baer teaches (Fig.1-2) a heating device having a layer (layer 16) having a thickness between 0.01 mm and 1 mm (between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 23 of U.S. Patent Application 16/432,513 to have a thickness between 0.1 mm and 1 mm as taught by Baer for the purpose of providing greater heat transfer compared to a thicker material (Col. 4 lines 54-57 Baer).
Claim 23 of U.S. Patent Application 16/432,513 in view of Baer does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
Regarding claim 31, Baer discloses the layer has a thickness between 0.05 mm and 0.5 mm (layer 16 is between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm).

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
This is a provisional nonstatutory double patenting rejection.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 32 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
This is a provisional nonstatutory double patenting rejection.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 42 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
This is a provisional nonstatutory double patenting rejection.

Claim 34, 36, and 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
This is a provisional nonstatutory double patenting rejection.

 Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 38 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
This is a provisional nonstatutory double patenting rejection.

Claim 21 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,317,098 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,317,098 in view of Knepler (US 7,182,017).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).

Claims 27-28, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,317,098 in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).

Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,317,098 in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).

Claims 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,317,098, in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).

(2) Response to Arguments
	Appellant’s arguments regarding rejections under pre-AIA  35 U.S.C. 103(a) and Non-statutory Double Patenting have been fully considered, but are not found to be persuasive.
I. The Rejection of Independent Claim 21 Under 35 USC 103(a) over US 6,433,317 (“Arx”) in View of US 2004/0155020 (“Worrell”) and US 7,182,017 (“Knepler”)

 	A. Arx and Knepler Would not Have Rendered Obvious a Heating Element Covered by a Layer Comprising at least a Second Material that is Configured to Interrupt an Electrical Signal
Regarding rejection of claim 21 under 35 USC 103(a), Appellant argued (page 7 paragraphs 2-3 and page 8 paragraph 1 Appeal Brief) the Examiner asserts that Knepler provides the teaching that would lead one of ordinary skill to modify the inner section 514 of Arx to interrupt an electrical signal indicative of a water level, however the teaching of Knepler would lead one of ordinary skill to modify the inner section 514 of Arx to conduct the electric signal and not interrupt the electrical signal. As evidence, Appellant argues that Knepler teaches each beverage detector 24 operates in conjunction with an electrically conductive inner surface 27 of the reservoir 24 to detect the level of the beverage within the reservoir 23, so that when the level of liquid in the reservoir 23 is above the conductive portion 25 of the beverage detector 24, the controller detects a continuity between the conductive portion 25 of the beverage detector 24 and the conductive inner surface 27, and when the water level is below the conductive portion 25 of the beverage detector 24, the electrical signal between the conductive portion 25 and the conductive inner surface 27 is interrupted by the non-conductive spacer 39. Thus, it is essential for the inner surface 27 of the reservoir 23 to be electrically conductive.
The examiner respectfully disagrees. 
Before addressing this argument, it should first be noted that Appellant’s claim 21 recites “a layer comprising at least a second material” and that “the layer [emphasis added] comprising at least the second material is configured to generate interrupt an electrical signal”. Because the claim recites “the layer” comprises “at least” a second material, what is encompassed by the term “layer” of the claimed invention is open ended (e.g. the layer must comprise at least the second material, but also can include one or more additional component(s)), therefore a layer comprising the second material and any additional component(s) would comprehend the claimed language. In Appellant’s own disclosure, the claimed function of “interruption of the electrical signal” is the result of the combination of a overmold material and material below the overmold material that is separated into distinct portions by the overmold material (see Fig. 14-15 and paragraph [0095]), or alternatively the result of “mounds” on a material that include a conductive element at each peak of each mount in the form of either a sensor or heater that determines water level when water is in contact with this conductive portion (see paragraph [0096] Fig. 16-17). In both of these cases, the “layer” comprises multiple components (not just the “second material” of each layer), which is important to keep in mind going forward.
Regarding appellant’s claim that the teaching of Knepler would lead one of ordinary skill to modify the inner section 514 of Arx to conduct the electric signal and not interrupt the electrical signal, the examiner does not believe this to be the case. As disclosed in Col. 4 lines 30-68 of Knepler, Knepler determines the water level through the use of a beverage detector 24 that has a first conductive portion (40) at its peak exposed within the container, a conductive pathway (53) within the detector that is insulated by a non-conductive portion (39) and a second conductive portion (38) electrically coupled to the controller (26), where the conductive pathway extends between the first and second conductive portions. Because the controller determines water level due to whether or not the conductive pathway is established between the two conductive points, and because the second conductive portion extends through a hole and not required to be mounted to a top surface of the inner surface of reservoir (see claim 1 of Knepler) one of ordinary skill in the art would recognize that the detector would not be required to be mounted on a conductive surface as claimed by appellant. This is further supported by Col. 4 lines 11-20 of Knepler, which recites that if the detector 24 only has one conductor, a second conductor in the form of a conductor surface 27 of the reservoir can be used as second conductor, however because Knepler discloses an embodiment of detector having two conductors (40 and 39 shown in Fig. 4), which has been replied upon by the examiner, this requirement of a conductive surface of reservoir appears to not be the case.
	Furthermore, even if it were the case that the layer of Arx would have to be modified to be conductive in order for the modification to be possible, the examiner contends that this point would be rendered moot due to the discussion of the actual language of the claim as discussed above. Specifically, Appellant has already conceded on page 8 paragraph 2 of the Appeal Brief that the Knepler reference does in fact discloses the electrical signal is interrupted by the “non-conductive spacer 39”, which has been incorporated by examiner has being a component of the “layer”. Therefore, even if the bottom portion of the layer (surface of the reservoir) were to be made of a conductive material in order for the detector to properly function when incorporated into the modified invention, the claimed language “the layer comprising at least the second material is configured to interrupt an electrical signal” is still comprehended by Knepler due to the non-conductive spacer 39 being a component of the multi-component layer.
Appellant further argued (page 8 paragraph 3) that “the Examiner asserts that the inner surface 27 of the reservoir 23 of Knepler includes the beverage detector 24 and that it would have been obvious to modify the inner section 514 of Arx to include beverage detector 24 of Knepler. However, the beverage detector 24 and the inner surface 27 of Knepler are separate and distinct components and are not two portions of the same layer”, and (page 10 paragraph 1 Appeal Brief) that “Knepler clearly distinguishes the beverage detectors 24 from the inner surface 27. In particular, Knepler discloses that the beverage detectors 24 are “placed in the bottom of reservoir 23.” The beverage detectors 24 have to be secured to the inner surface 27 by way of a mechanical fastener or adhesive. See Knepler col. 4, lines 10-59. Furthermore, the beverage detectors 24 require a sealing ring 49 that forms a seal with the inner surface 27 in order to prevent the liquid from leaking at the site where the beverage detector 24 attaches to the inner surface 27. See Knepler Fig. 4 and col. 4, lines 40-44.”
The examiner respectfully disagrees.
As discussed above, in the case of both appellant’s claim language and appellant’s own disclosure in paragraphs [0095]-[0096] and Figs. 14-18, appellant’s “layer” is not a single component layer, and is described as “comprising at least a second material”. For example, Fig. 17 and paragraph [0096] of Appellant’s disclosure describe a layer (57) of material (e.g. appellant’s claimed “second material”) having mounds (57a) that include additional components such as thermistors, sensors, heating elements, etc. (e.g. components note made of exclusively the “second material”). Thus, appellant’s argument that the beverage detector and inner surface of Knepler are “separate and distinct components” and therefore “not two portions of the same layer” is moot, because appellant does not claim or disclose a single component layer that is capable of performing the claimed function of interrupting an electrical signal.

B. The Examiner’s Conclusion of Obviousness is Not Proper
 Regarding examiner’s conclusion of obviousness, Appellant argued (page 10 paragraphs 3-4 Appeal Brief) that while the Examiner asserts that it would have been obvious to incorporate the beverage sensor of Knepler into the apparatus of Arx in order to notify the user that the level of liquid is low and needs replacing, the only liquid-containing reservoirs disclosed by Arx are heated cups and heated pans and the liquid in cups and pans are readily visible to a user. Thus, a user of a cup or a pan can easily determine the level of liquid in the cup or pan without the need for a beverage level sensor. 
Examiner respectfully disagrees.
While examiner acknowledges that a user could look inside the heated cup/pan of Arx to determine the water level, the examiner contends that incorporating a sensor to determine water level (without requiring a user to constantly look at the water level first hand) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because this teaching allows for a user to determine water level of the container without having to constantly being at the cup/pan to look inside (e.g. user can perform other tasks without having to constantly checking on the water level). Therefore, even though a user could just look inside the cup or pan during the full operation of use, implementing a sensor to perform this function of sensing would be beneficial to a user and therefore would be an obvious teaching.
Appellant further argued (page 10 paragraph 5 and page 11 paragraph 1 Appeal Brief) that, in contrast to Arx, Knepler discloses that the beverage sensor is used in a beverage dispenser such as a brewer with a reservoir, and the beverage sensor is connected to a controller that manages brewing, dispensing, rinsing, and draining of a reservoir. All of these are all automated functions that could benefit from a liquid level sensor. However, Arx fails to disclose that the heated cup and the heated pan includes components that perform automated functions similar to those disclosed for the dispenser of Knepler. Nor do cups and pans typically include components that perform such automated functions. Therefore, because cups and pans do not have components that perform automated functions that could benefit from a liquid level detector, modifying Arx to include a beverage detector would be simply a matter of modifying Arx for the sake of modifying Arx.
Examiner respectfully disagrees.
As discussed above, providing the teaching of a water level detector from Knepler to Arx allows for a user to determine water level without having to be at cup/pan at all times, and therefore while Arx may not disclose “brewing, dispensing, rising and draining” or reservoir, examiner has identified a proper motivation for combination of the two references. Appellant has not recited in the claim how this information of water falling below predetermined threshold is being used by the device, therefore appellant’s argument that this information cannot be utilized by the device of Arx is moot. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

C. The Examiner Has Not Met His Burden of Establishing a Prima Facie Case of Obviousness
Regarding the preamble of the claim, appellant argued (page 11 paragraph 3) that while the preamble of claim 21 recites “a humidifier tub for a respiratory apparatus configured to deliver pressurized breathable gas to a patient’s airways”, none of Arx, Worrell, and Knepler discloses a humidifier tub for a respiratory apparatus, and the Examiner fails to show that it would have been obvious to modify any of the disclosed apparatuses to be a humidifier tub for a respiratory apparatus that is configured to deliver pressurized breathable gas to a patient’s airways. 
The examiner respectfully disagrees.
In response to appellant’s argument that none of the prior art, individually or combined, disclose a humidifier tub for a respiratory apparatus that is configured to deliver pressurized breathable gas to a patient’s airways, examiner wishes to remind appellant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Arx discloses a tub (heating element assembly to be used as a container for applications such as cooking Col. 13 lines 51-59), which, because of its ability to heat liquid, is capable of being used as a humidified tub for a respiratory apparatus configured to deliver pressurized breathable gas to a patient's airways.
 Appellant further argued (page 12 paragraphs 1-2) that the Appellant’s specification makes clear that the inventors were working on humidifiers for respiratory devices, and cites Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) as case law supporting that the preamble of claim limits scope of the claim, and stated that because the body of claim 21 recites “a container comprising a base and a side wall defining a reservoir for containing a supply of liquid to be evaporated” (evaporating a supply of liquid is a core function of a humidifier for a respiratory apparatus), the preamble of claim 21 gives meaning to the claim and must be considered when interpreting the scope of the claim.
The examiner respectfully disagrees.
While appellant is correct that the preamble of the claim gives meaning to the claims and must be considered when interpreting scope of the claim, the examiner respectfully disagrees with appellant as to the degree to which this interpretation extends with respect to the scope of the claim. When reading the preamble in the context of the entire claim, the recitation of “a humidified tub for a respiratory therapy apparatus configured to deliver pressurized breathable gas to a patient’s airways” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding the limitation “a container comprising a base and a side wall defining a reservoir for [emphasis added] containing a supply of liquid to be evaporated”, appellant is remind that the use of the word “for” in this context suggests recitation of intended us, and recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Arx discloses the claimed structure of a base and side wall defining a reservoir, and discloses the reservoir, and because the reservoir is capable of containing a supply of liquid to be evaporated, the limitation is comprehended by Arx.
Regarding appellant’s argument that the Examiner implies his agreement that the preamble of claim 21 should be given patentable weight when the Examiner asserts “Arx discloses (Fig. 1OA-10B) a humidifier tub (heating element assembly to be used as a container for applications such as cooking col. 13 lines 5 1-59) capable of being used for a respiratory apparatus configured to deliver pressurized breathable gas to a patient's airways” (see page 12 paragraph 3 Appeal Brief), examiner agrees that the preamble of a claim should be given patentable weight, however examiner would like to note that the amount of weight given is not the same as that of a claim limitation in the body of the claim, as suggested by appellant. Therefore, while the preamble “a humidifier tub for a respiratory apparatus configured to deliver pressurized breathable gas to a patient’s airways” receives patentable weight, the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
  
Appellant further argued (page 12 paragraph 4 and page 13 paragraphs 3-4 of Appeal Brief), that while the examiner asserts that the device of Arx is a humidifier tub because it is capable of being used for a respiratory therapy apparatus configured to deliver pressurized breathing gas to a patient’s airways, the examiner fails to provide evidence to support this assertion, and argued that the heated cups/pans of Arx are incapable of and not specifically made to handle pressurized breathable gas, and additionally incapable of adding evaporated liquid to breathing gas because the appliances of Arx are open to the atmosphere.
The examiner respectfully disagrees.
As discussed above, appellant’s arguments are directed to language of the preamble, and while the language of the preamble is considered when determining the scope of the claimed invention, the preamble in the context of the entire claim is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations (e.g. “a respiratory apparatus configured to deliver pressurized breathable gas to a patient's airways” is not in the body of the claim). The preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to appellant's argument that the heated cups/pans of Arx are incapable of and not specifically made to handle pressurized breathable gas, appellant is reminded that the claim recites “a humidifier tub for a respiratory apparatus configured to deliver pressurized breathable gas to a patient's airways”, therefore this function of handling pressurized breathable gas is claimed to be accomplished by the respiratory apparatus (the claim recites the respiratory apparatus is “configured” to deliver pressurized breathable gas, not the humidifier tub). Appellant does not disclose in the body of the claim that the humidifier tub handles pressurized breathable gas, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding appellant’s argument that the heated cup/pan of Arx is incapable of adding evaporated liquid to breathing gas because the appliances of Arx are open to the atmosphere, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, it is noted that the features upon which appellant relies (i.e.,” adding evaporated liquid to breathing gas”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 
II. The Provisional Rejection of claims 21, 23, 24 and 28 on the Ground of Nonstatutory Double Patenting Over Claim 22 of US Patent Application No. 16,432,513 (“The ‘513 Application”) in View of Knepler 
Regarding the provisional rejection of the claims on the ground of non-statutory Double Patenting, Appellant argued (page 16 paragraphs 1-2) that the beverage detector 24 and the inner surface 27 of Knepler are separate and distinct components and are not two portions of the same layer, and Knepler clearly distinguishes the beverage detectors 24 from the inner surface 27. In particular, Knepler discloses that the beverage detectors 24 are “placed in the bottom of reservoir 23.” The beverage detectors 24 have to be secured to the inner surface 27 by way of a mechanical fastener or adhesive. Furthermore, the beverage detectors 24 require a sealing ring 49 that forms a seal with the inner surface 27 in order to prevent the liquid from leaking at the site where the beverage detector 24 attaches to the inner surface 27.
The examiner respectfully disagrees.
As discussed above, in the case of both appellant’s claim language and appellant’s own disclosure in paragraphs [0095]-[0096] and Figs. 14-18, appellant’s “layer” is not a single component layer, and is described as “comprising at least a second material”. For example, Fig. 17 and paragraph [0096] of Appellant’s disclosure describe a layer (57) of material (e.g. appellant’s claimed “second material”) having mounds (57a) that include additional components such as thermistors, sensors, heating elements, etc. (e.g. components note made of exclusively the “second material”). Thus, appellant’s argument that the beverage detector and inner surface of Knepler are “separate and distinct components” and therefore “not two portions of the same layer” is moot, because appellant does not claim or disclose a single component layer that is capable of performing the claimed function of interrupting an electrical signal.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        

Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785     

/SUE LAO/
RQAS, OPQA
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.